 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEuropean Parts Exchange, Inc. and AmalgamatedClothing and Textile Workers Union, AFL-CIO, CLC, Petitioner. Case 5-RC-11769September 28, 1982DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held June 4, 1982,' and the Regional Direc-tor's report recommending disposition of same. TheBoard has reviewed the record in light of the ex-ceptions and brief, and hereby adopts the RegionalDirector's findings and recommendations.The Employer has excepted to the Regional Di-rector's recommendation that the Employer's ob-jections to the election be dismissed for lack oftimely filed supporting evidence. We note that, re-gardless of the timeliness of the Employer's submis-sion of evidence to the Regional Director, the Em-ployer is obligated to supply the Board with specif-ic evidence, tantamount to an offer of proof,which, prima facie, would warrant setting aside theelection before the Board will require the RegionalI The election was conducted pursuant to a Stipulation for Certifica-tion Upon Clonsent I lccticin The tall) was 69 for. and 40 against. thePetitioner: there were 6 challenged ballots, ant insufficient number toaffect the results.Director to pursue the investigation. The HowardJohnson Company, 242 NLRB 1284 (1979). See alsoRegency Electronics, Inc., 198 NLRB 627 (1972),and Bufkor-Pelzner Division, Inc., 169 NLRB 998(1968). Here, the Employer's exceptions were in-sufficient to justify remanding the case, as, after ex-amining the supporting evidence submitted by theEmployer, the Employer still has failed to offerproof which, prima facie, would warrant settingaside the election. See Aurora Steel Products, 240NLRB 46 (1979), and Sambo's North Division StoreNo. 144, 223 NLRB 565 (1976).CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Amalgamated Clothingand Textile Workers Union, AFL-CIO, CLC, andthat, pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all the em-ployees in the unit found appropriate herein for thepurposes of collective bargaining in respect to ratesof pay, wages, hours of employment, or other con-ditions of employment.All production and maintenance employeesemployed by the Employer at its Fredericks-burg, Virginia location, including parts depart-ment employees, but excluding all other em-ployees, office clerical employees, guards andsupervisors as defined in the Act.224